Citation Nr: 1202506	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  07-35 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder. 


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from May 1968 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which denied the above claim. 

In August 2009 the Board remanded the claim to obtain Social Security Administration records, which have been received and associated with the claims folder. 

In August 2010 the Board remanded the claim for a VA examination, which was conducted in November 2010.  However, as addressed more fully, the Board finds that further clarification is still needed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2010 a VA examination was conducted in connection with the claim for an acquired psychiatric disorder.  The VA examiner evaluated the Veteran and determined that he did not meet the diagnosis criteria for posttraumatic stress disorder (PTSD).  The examiner diagnosed the Veteran with depressive disorder, not otherwise specified (NOS), and concluded that his symptoms were likely connected to the Veteran's experiences during work and following work.  

Although the examiner identified the Veteran's report of being attacked by a soldier in service, he did not adequately address this incident in forming his opinion or provide an explanation as to why the Veteran's depressive symptoms were related to post-service experiences but not related to in-service experiences. 

As such the examination is inadequate and remand is required.  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum from the VA examiner who conducted the November 2010 VA psychiatric examination, if available, or if not, schedule the Veteran for a new examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed depressive disorder, NOS, is related to any incident in service, to include an attack by a fellow soldier as reported by the Veteran at the examination in November 2010.  A complete rationale for all opinions expressed is required, to include a rationale for any opinion that the Veteran's depressive symptoms are related to post-service experiences but not his in-service experiences.  

In the event that the November 2010 examiner is not available and a new examination is required, the new examiner should further opine as to whether it is at least as likely as not that any other diagnosed psychological disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

If PTSD is found, the examiner should indicate whether the Veteran has PTSD under the criteria set forth in DSM-IV, indicate the stressful event(s) upon which the diagnosis is based, and provide an opinion as to whether it is at least as likely as not that the Veteran's PTSD was caused by this stressful in-service event. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


